DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 5, 8 are cancelled in the reply filed on 05/24/2021.
Claims 1-4, 6-7 are amended in the reply filed on 05/24/2021; Claims 9-15 are newly added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Kar’378, Toyoda, Yasuda, Simpson, Elgort in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
laser source (appears to be a laser system, para. [0038] in claims 1-4, 6-7, 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0296350 to Kar et al (“Kar”) in view of US 2012/0051378 to “Kar’378” and US 2005/0095866 to “Toyoda.”
Claim 1: 
However Kar does not explicitly disclose including metal organic molecules including at least one metal on the outer surface; Yet the apparatus of Kar teaches surface modification using metal (para. [0026]), wherein laser-heated spots atoms of at least one metal diffuse into said outer surface to form at least one modified surface layer including the bulk portion and the at least one metal (see para. [0043]), wherein the modified surface layer has a thickness of at least 1 nm (para. [0055]); and wherein a 25 °C electrical conductivity of the at least one modified surface layer is at least 2.5 % above or 2.5 % below a 25 °C electrical conductivity in the bulk portion (see para. [0026] where this is disclosed).  It is noted that these limitations are drawn to intended use of the system and article worked upon. 
However Kar does not explicitly disclose a translation stage; the laser processing chamber mounted onto the translation stage and including a substrate receiving support; and the optical window for transmitting the laser beam to the substrate receiving support, the translation stage configured to control a position of the laser beam for scanning the laser beam relative to a substrate of material via two dimensional movement.
Kar’378 discloses a translation stage (2008/2006 [linear stage]/[micro stage], Fig. 20); the laser processing chamber (2004 [processing chamber]) mounted onto the translation stage (2008/2006) and including a substrate receiving support (shown in Fig. 20 holding 102 [material] but not referenced); and the optical window (shown as top of 2004 but not referenced) for transmitting the laser beam to the substrate receiving support (shown in Fig. 20 holding 102), the translation stage (2008/2006) configured to control a position of the laser beam for scanning the laser beam relative to a substrate of material 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components above as taught by Kar’378 with motivation to achieve doping of a material, which provides a specific wavelength sensitivity based on the dopant selected and creates a region of high electron mobility.
However Kar’378 does not explicitly disclose that the translational stage can be translated via two dimensional movement. 
Toyoda discloses a stage (12 [stage], Fig. 4-5) that can be translated via two dimensional movement (see para. [0048-0050]) and z-axis for the purpose of being adjusted to a focal point of the optical system so that a laser beam may be allowed to impinge on the substrate (para. [0049]).
Claim 2: 
Claim 3:  The apparatus of Kar in view of Kar’378 and Toyoda discloses further comprising at least one vacuum pump (not shown but disclosed as vacuum pumps, para. [0036, 0040], and 2023/2021, Fig. 20, Kar’378) coupled to the laser processing chamber (103, Fig. 1, Kar), and wherein the laser processing chamber (2004, Fig. 20, Kar’378) is necessarily vacuum sealed (and see para. [0036] where they are sealed, Kar, see para. [0099], Kar’378).
Claim 4:  The apparatus of Kar in view of Kar’378 and Toyoda discloses further comprising a polarizer (145 [optics], Fig. 1, Kar) coupled downstream from the at least one laser source (122) and configured to polarize the laser beam (para. [0042]).
Claim 5:  (Cancelled).
Claim 6: The apparatus of Kar in view of Kar’378 and Toyoda discloses wherein said precursor gas is considered capable to be delivered to the laser processing chamber from a precursor solution (see para. [0038], Kar).
However the apparatus of Kar in view of Kar’378 and Toyoda does not explicitly disclose further comprising: a store of a carrier gas; a bubbler coupled to the store of the carrier gas and to combine a precursor solution and the carrier gas; a hot plate coupled to the bubbler and configured to boil the precursor solution with the carrier gas in the bubbler to generate a precursor gas combined with the carrier gas; and a conduit configured deliver the precursor gas combined with the carrier gas to the laser processing chamber.
Kar’378 discloses further comprising: a store of a carrier gas (2024 [carrier gas source], Fig. 20, para. [0101]); a bubbler (should be 2019 but referenced as 2018 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components above as taught by Kar’378 with motivation to achieve doping of a material, which provides a specific wavelength sensitivity based on the dopant selected and creates a region of high electron mobility.
Claim 8:  (Cancelled).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 1-4, 6, 8 above, and further in view of US 2013/0197473 to McMillan.
Claim 7: 
McMillan discloses comprising a beam shaping lens (4 [plano-convex lenses], Fig. 6A) between a laser source (2 [optical fiber laser light]) and an optical window (5 [first window]) for the purpose of reimaging the laser light with an approximately flat-top or homogenous light distribution at the image plane (see para. [0089]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam shaping lens and configuration between the window and laser as taught by McMillan with motivation to reimage the laser light with an approximately flat-top or homogenous light distribution at the image plane.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 1-4, 6, 8 above, and further in view of US 2012/0150019 to “Elgort,” US 7,336,359 to “Simpson” and US 2010/0188962 to “Yasuda.”
Claim 9: The apparatus of Kar in view of Kar’378 and Toyoda does not disclose a beam expander coupled between the at least one laser source and the optical window, a linear polarizer coupled downstream from the beam expander, a phase plate coupled downstream from the linear polarizer, and a beam shaping lens coupled downstream from the phase plate.
Elgort discloses disclose a beam expander (50 [beam expander], Fig. 2) coupled between at least one light source (24 [white light source]) and a sample (14 [examination region]), a linear polarizer (52 [linear polarizer]) coupled downstream from the beam expander (see Fig. 2), a phase plate (54 [quarter wave plate]) coupled downstream from 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam expander, linear polarizer, and phase plate, with configuration as taught by Elgort with motivation to use polarizing light which has the added benefit of polarizing electrons.
Simpson discloses a beam shaping lens (24 [first plano-convex lens], Fig. 1) coupled downstream from a phase plate (22 [quarter-wave plate]). This is evidenced by Yasuda which teaches that a beam shaping lens is provided to increase the use of efficiency of the light emitted (para. [0096], and a phase plate corrects astigmatism (para. [0108]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam shaping lens and phase plate with configuration as taught by Simpson as evidenced by Yasuda with motivation to increase the use of efficiency of the light and correcting astigmatism. 
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0296350 to Kar et al (“Kar”) in view of US 2012/0051378 to “Kar’378” and US 2005/0095866 to “Toyoda.”
Claim 10:  Kar discloses a system considered capable for forming a surface modified substrate, the system comprising: at least one laser source (122 [laser], Fig. 1)) for configured to generate a laser beam (123 [laser beam], para. [0042]); a laser processing chamber (103 [laser processing compartment]) and including an optical 
However Kar does not explicitly disclose including metal organic molecules including at least one metal on the outer surface; Yet the apparatus of Kar teaches surface modification using metal (para. [0026]); wherein laser-heated spots atoms of at least one metal diffuse into said outer surface to form at least one modified surface layer including the bulk portion and the at least one metal (see para. [0043]), wherein the modified surface layer has a thickness of at least 1 nm (para. [0055]). It is noted that these limitations are drawn to intended use of the system and article worked upon. 
However Kar does not explicitly disclose a translation stage; the laser processing chamber mounted onto the translation stage and including a substrate receiving support; and the optical window for transmitting the laser beam to the substrate receiving support, the translation stage configured to control a position of the laser beam for scanning the laser beam relative to a substrate of material via two dimensional movement.
Kar’378 discloses a translation stage (2008/2006 [linear stage]/[micro stage], Fig. 20); the laser processing chamber (2004 [processing chamber]) mounted onto the translation stage (2008/2006) and including a substrate receiving support (shown in Fig. 20 holding 102 [material] but not referenced); and the optical window (shown as top of 2004 but not referenced) for transmitting the laser beam to the substrate receiving support (shown in Fig. 20 holding 102), the translation stage (2008/2006) configured to control a position of the laser beam for scanning the laser beam relative to a substrate of material 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components above as taught by Kar’378 with motivation to achieve doping of a material, which provides a specific wavelength sensitivity based on the dopant selected and creates a region of high electron mobility.
However Kar’378 does not explicitly disclose that the translational stage can be translated via two dimensional movement. 
Toyoda discloses a stage (12 [stage], Fig. 4-5) that can be translated via two dimensional movement (see para. [0048-0050]) and z-axis for the purpose of being adjusted to a focal point of the optical system so that a laser beam may be allowed to impinge on the substrate (para. [0049]).
Claim 11: 
Claim 12:  The apparatus of Kar in view of Kar’378 and Toyoda discloses further comprising at least one vacuum pump (not shown but disclosed as vacuum pumps, para. [0036, 0040], and 2023/2021, Fig. 20, Kar’378) coupled to the laser processing chamber (103, Fig. 1, Kar), and wherein the laser processing chamber (2004, Fig. 20, Kar’378) is necessarily vacuum sealed (and see para. [0036] where they are sealed, Kar, see para. [0099], Kar’378).
Claim 13:  The apparatus of Kar in view of Kar’378 and Toyoda discloses further comprising a polarizer (145 [optics], Fig. 1, Kar) coupled downstream from the at least one laser source (122) and configured to polarize the laser beam (para. [0042]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 10-13 above, and further in view of US 2013/0197473 to McMillan.
Claim 14:  The apparatus of Kar in view of Kar’378 and Toyoda does not explicitly disclose further comprising a beam shaping lens between the at least one laser source and the optical window.
McMillan discloses comprising a beam shaping lens (4 [plano-convex lenses], Fig. 6A) between a laser source (2 [optical fiber laser light]) and an optical window (5 [first window]) for the purpose of reimaging the laser light with an approximately flat-top or homogenous light distribution at the image plane (see para. [0089]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam shaping lens and configuration between the window and laser as taught by McMillan with motivation to .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 10-13 above, and further in view of US 2012/0150019 to “Elgort,” US 7,336,359 to “Simpson” and US 2010/0188962 to “Yasuda.”
Claim 15: The apparatus of Kar in view of Kar’378 and Toyoda does not disclose a beam expander coupled between the at least one laser source and the optical window, a linear polarizer coupled downstream from the beam expander, a phase plate coupled downstream from the linear polarizer, and a beam shaping lens coupled downstream from the phase plate.
Elgort discloses disclose a beam expander (50 [beam expander], Fig. 2) coupled between at least one light source (24 [white light source]) and a sample (14 [examination region]), a linear polarizer (52 [linear polarizer]) coupled downstream from the beam expander (see Fig. 2), a phase plate (54 [quarter wave plate]) coupled downstream from the linear polarizer (52), for the purpose of using circularly polarizing light which has the added benefit of polarizing electrons (para. [0035]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam expander, linear polarizer, and phase plate, with configuration as taught by Elgort with motivation to use polarizing light which has the added benefit of polarizing electrons.
Simpson discloses a beam shaping lens (24 [first plano-convex lens], Fig. 1) coupled downstream from a phase plate (22 [quarter-wave plate]). This is evidenced by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam shaping lens and phase plate with configuration as taught by Simpson as evidenced by Yasuda with motivation to increase the use of efficiency of the light and correcting astigmatism. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718